               Case 2:19-cv-00682-RSM Document 17 Filed 06/05/19 Page 1 of 7



 1                                                                            Hon. Ricardo S. Martinez

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                        FOR THE WESTERN DISTRICT OF WASHINGTON

 7                                                      )
     HEATHER WINSLOW BARR                               ) Case No. 19-cv-00682-RSM
 8                                                      )
                              Petitioner/Plaintiff,     ) PETITIONER’S RESPONSE TO SHOW CAUSE
 9                                                      ) ORDER IN SUPPORT OF REMAND AND
     vs.                                                )
10                                                      ) MOTION TO REMAND/RETURN THIS
     JOSEPH STANLEY PIGOTT                              ) MATTER TO KING COUNTY SUPERIOR
11                                                      ) COURT
                                                        )
12                         Respondent/Defendant.        ) NOTED FOR JUNE 12, 2019
                                                          Without oral argument
13

14                                        I. RELIEF REQUESTED

15           Petitioner brings a Motion to remove/return this matter to King County Superior Court and

16 impose terms.

17                                      II. STATEMENT OF FACTS

18           1. Heather Barr filed a dissolution action against her then husband Joseph Stanley Pigott on

19 August 18, 2017. The Summons and Com plaint was served on Joseph Stanley Pigott on August 25,

20 2017. The trial on that dissolution was held on October 2, 2018, before the Honorable Judge

21 Barbara Linde in King County Superior Court. See Declaration of David P. Tracy, Court Docket,

22 item 1,5 and 25, attached as Exhibit A.

23   PETITIONER’S RESPONSE TO SHOW CAUSE                                 DC Law Group NW
     ORDER IN SUPPORT OF REMAND AND                             12055 15th Ave NE | Seattle, WA 98125
24                                                            Phone: (206) 494-0400 Fax: (855) 494-0400
     MOTION TO REMAND/RETURN THIS MATTER
     TO KING COUNTY SUPERIOR COURT
     – Page 1 of 7
               Case 2:19-cv-00682-RSM Document 17 Filed 06/05/19 Page 2 of 7



 1           2. At that trial Plaintiff did raise the issue that the court did not have jurisdiction over him

 2 due to the “Moorish American Treaty of Peace and Friendship Of 1787” and the U.S. Constitution

 3 Article. See Declaration of David P. Tracy, copy of Respondent’s Motion for Temporary

 4 Restraining Order, Statement of Facts, page 2, which is attached as Exhibit B. In The Divorce

 5 Decree, Judge Linde clearly denied those issues. See Declaration of David P. Tracy, copy of the

 6 Dissolution Decree, p. 10, paragraph 9 and 10, attached as Exhibit C. That Divorce Decree entered

 7 on October 2, 2018 was not appealed. See Declaration of David P. Tracy, Court Docket, item 25-21,

 8 attached as Exhibit A.

 9           3. Judge Linde decreed that the real property located at 604 S. 162nd St., Burien, WA 98148

10 was to be awarded to Heather Barr. In addition the Divorce Order provided:

11

12 “Respondent JOSEPH S. PIGOTT shall peacefully vacate the property at 604 S. 162nd St., Burien,

13 WA 98148 (hereto referred to as Petitioner’s Real Property) by Dec. 2nd, 2018 and leave it and its

14 contents (furniture, appliances) in the same undamaged condition it was it in June 2017.”

15 See Declaration of David P. Tracy, copy of the Dissolution Decree, p. 10, paragraph 9 and 10,

16 attached as Exhibit C.

17

18           4. Heather Barr contacted counsel to assist her in obtaining possession of said real property

19 as the defendant had not vacated the property when required by the Divorce Decree.

20           5. A Motion to Enforce requesting a Writ of Assistance or Restitution was filed on March

21 22, 2019. Said Motion was served on Joseph Stanley Pigott on March 25, 2019. The hearing date

22 was set on April 11, 2019, and continued to April 25, 2019.

23   PETITIONER’S RESPONSE TO SHOW CAUSE                                   DC Law Group NW
     ORDER IN SUPPORT OF REMAND AND                                12055 15th Ave NE | Seattle, WA 98125
24                                                               Phone: (206) 494-0400 Fax: (855) 494-0400
     MOTION TO REMAND/RETURN THIS MATTER
     TO KING COUNTY SUPERIOR COURT
     – Page 2 of 7
               Case 2:19-cv-00682-RSM Document 17 Filed 06/05/19 Page 3 of 7



 1           6. Joseph Stanley Pigott filed a complaint in this matter and attempted to obtain a

 2 Temporary Restraining Order on April 15, 2019. That Motion was denied and terms were imposed.

 3 See Declaration of David P. Tracy, copy of the Order is attached as Exhibit D.

 4           7. Joseph Stanley Pigott filed a Notice of Removal with the U.S. District Court, Western

 5 Division on May 7, 2019. See Declaration of David P. Tracy, Civil Docket for this matter, attached

 6 as Exhibit E. No Notice has been filed with the State Court. See Declaration of David P. Tracy,

 7 Court Docket, attached as Exhibit A. The first notice received by the attorney for Heather Barr was

 8 May 28, 2019, by email from Joseph Stanley Pigott.

 9

10                                  III. STATEMENT OF THE ISSUES

11           1. Was the Notice of Removal timely filed?

12           2. Does Res Judicata and Colleral Estoppel prevent this case from further adjudicated?

13           2. Should the Removal Action be denied and the matter returned to King County Superior

14 Court?

15

16                                    IV. EVIDENCE RELIED UPON

17           The motion is based on: the (1) Declaration of David P. Tracy and    (2)Federal          Court

18 Docket and file

19

20
                                  V. AUTHORITIES AND ARGUMENTS
21

22           1. Notice of Removal was not timely and should be dismissed.

23   PETITIONER’S RESPONSE TO SHOW CAUSE                                 DC Law Group NW
     ORDER IN SUPPORT OF REMAND AND                             12055 15th Ave NE | Seattle, WA 98125
24                                                            Phone: (206) 494-0400 Fax: (855) 494-0400
     MOTION TO REMAND/RETURN THIS MATTER
     TO KING COUNTY SUPERIOR COURT
     – Page 3 of 7
                Case 2:19-cv-00682-RSM Document 17 Filed 06/05/19 Page 4 of 7



 1 28 U.S.C. Section 1446 (b)(1) states:

 2
              “The notice of removal of a civil action or proceeding shall be filed within 30 days after the
 3
     receipt by the defendant, through service or otherwise a copy of the initial pleading settling forth the
 4
     claim for relief upon which such action or proceeding is based, or within 30 days after the service of
 5
     summons upon the defendant if such initial pleading has then been filed in court and is not required
 6
     to be served on the defendant, whichever period is shorter.”
 7

 8            In the current matter, the Dissolution action started on August 18, 2017 and was served on

 9 Joseph Stanley Pigott on August 25, 2017. The Notice of Removal was filed on May 7, 2019. Much

10 more than 30 days have passed. In fact, years have passed.

11
              The Motion to Enforce in the Dissolution matter was filed on March 22, 2019 and served on
12
     Joseph Stanley Pigott on March 25, 2019. The Notice of Removal was filed on May 7, 2019. That is
13
     46 days after being served. More than 30 days have passed.
14
              There is a presumption against removal. Gaus v. Miles, Inc. 980 F.2d 564, 566 (9th Cir.
15
     1999). Removal statutes are strictly construed. Meritcare, Inc. v. St. Paul Mercury Ins. Co, 166 F.3d
16
     214, 217-128 (3d Cir. 1999). Any uncertainties are to be resolved in favor of remand. Franchise Tax
17
     BHd. V. Construction Laborers Vacation Trust, 463 U.S. 1, 10-11 (1983). The defendant asking for
18
     removal bears the burden of proof of establishing federal court jurisdiction. Gaitor v. Peninsular and
19
     Occidental S.S. Co., 287 F. 2d (5th Cir. 1961). Defendant also has the burden to show compliance
20
     with removal procedures. 16 Moore’s Federal Practice, Section 107.11(3), 107.14(2)(g)(ii),(3rd ed.
21
     2003) (Moore).
22

23    PETITIONER’S RESPONSE TO SHOW CAUSE                                  DC Law Group NW
      ORDER IN SUPPORT OF REMAND AND                              12055 15th Ave NE | Seattle, WA 98125
24                                                              Phone: (206) 494-0400 Fax: (855) 494-0400
      MOTION TO REMAND/RETURN THIS MATTER
      TO KING COUNTY SUPERIOR COURT
      – Page 4 of 7
                Case 2:19-cv-00682-RSM Document 17 Filed 06/05/19 Page 5 of 7



 1
              2. Res Judicata and Collateral Estoppel:
 2
              At the trial, Plaintiff raised the issue of the “Moorish American Treaty of Peace and
 3
     Friendship Of 1787 and the U.S. Constitution Article VI, and that Judge Linde did not have
 4
     authority under that Treaty to make this decision. Defendant certainly could have raised any other
 5
     issue he felt appropriate. That Decree was not appealed. Plaintiff is prevented from challenging that
 6
     decree and the issues that were raised by him in a Removal Action in the Federal Courts as the
 7
     issues raised in this action were raised in the Dissolution action, denied and not appealed.
 8
              Res Judicata applies. Res Judicata is “A matter adjudged; a thing judicially acted upon or
 9
     decided; a thing or matter settled by judgment. Rule that a final judgment rendered by a court of
10
     competent jurisdiction on the merits is conclusive as to the rights of the parties and their privies, and
11
     as to them, constitutes an absolute bar to a subsequent action involving the same claim, demand or
12
     cause of action. Black’s Law Dictionary, Fifth Edition.
13

14            When res judicata is used to mean claim preclusion, it encompasses the idea that when the

15 parties to two successive proceedings are the same, and the prior proceeding culminated in a final

16 judgment, a matter may not be relitigated, or even litigated for the first time, if it could have been

17 raised, and in the exercise of reasonable diligence should have been raised, in the prior proceeding.

18 As already noted, the Supreme Court has said that “res judicata acts to prevent relegation of claims

19 there were or should have been decided among the parties in an earlier proceeding. Norris v. Norris,

20 95 Wash 2d 124, 130, 622 P.2d 816 (1980). The court has also said, on numerous occasions, that res

21 judicata applies, except in special cases, not only to points upon which the court was actually

22 required by the parties to form an opinion and pronounce a judgment, but to every point which

23    PETITIONER’S RESPONSE TO SHOW CAUSE                                   DC Law Group NW
      ORDER IN SUPPORT OF REMAND AND                               12055 15th Ave NE | Seattle, WA 98125
24                                                               Phone: (206) 494-0400 Fax: (855) 494-0400
      MOTION TO REMAND/RETURN THIS MATTER
      TO KING COUNTY SUPERIOR COURT
      – Page 5 of 7
                Case 2:19-cv-00682-RSM Document 17 Filed 06/05/19 Page 6 of 7



 1 properly belonged to the subject of litigation, and which the parties, exercising reasonable diligence,

 2 might have brought forward at that time. Kelly-Hansen v. Kelly-Hansen, 87 Wn. App. 320, 941

 3 P.2d 1108 (1997).

 4
              Further, Plaintiff is collaterally estopped from attempting to relitigate those issues.
 5

 6            Collateral estoppel is a “Prior judgment between same parties on different cause of action is

 7 an estoppel as to those matters in issue or points controverted, on determination of which finding or

 8 verdict was rendered. When an issue of ultimate fact has been determined by a valid judgment, that

 9 issue cannot be again litigated between the same parties in future litigation. Black’s Law Dictionary,

10 Fifth Edition.

11
              Plaintiff is collaterally attacking the Divorce Decree.
12
              Collateral attack is “With respect to a judicial proceeding, an attempt to avoid, defeat, or
13
     evade it, or deny its force and effect, in some incidental proceeding not provided by law for the
14
     express purpose of attacking it. Black’s Law Dictionary, Fifth Edition.
15

16

17
                                                VI. CONCLUSION
18

19            Respondent did not timely attempt to remove this matter from State Court. Further, he

20 allowed the State court to make a final adjudication and did not appeal from that decision. Res

21 Judicata applies and the defendant cannot collaterally attack that decision at this time.

22

23    PETITIONER’S RESPONSE TO SHOW CAUSE                                     DC Law Group NW
      ORDER IN SUPPORT OF REMAND AND                                 12055 15th Ave NE | Seattle, WA 98125
24                                                                 Phone: (206) 494-0400 Fax: (855) 494-0400
      MOTION TO REMAND/RETURN THIS MATTER
      TO KING COUNTY SUPERIOR COURT
      – Page 6 of 7
               Case 2:19-cv-00682-RSM Document 17 Filed 06/05/19 Page 7 of 7



 1                                       VII. PROPOSED ORDER

 2
             Proposed Order is attached hereto as Exhibit “A”
 3

 4
                     DATED: June 5, 2019
 5
                                                  DC Law Group NW
 6
                                                  s/ Matthew Cunanan
 7                                                Matthew Cunanan, WSBA # 42530
                                                  David Tracy, WSBA #8692
 8                                                matthew@dclglawyers.com
                                                  Of Attorneys for Petitioner
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   PETITIONER’S RESPONSE TO SHOW CAUSE                                  DC Law Group NW
     ORDER IN SUPPORT OF REMAND AND                               12055 15th Ave NE | Seattle, WA 98125
24                                                              Phone: (206) 494-0400 Fax: (855) 494-0400
     MOTION TO REMAND/RETURN THIS MATTER
     TO KING COUNTY SUPERIOR COURT
     – Page 7 of 7
